Citation Nr: 1747388	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to July 1972, from April 1975 to May 1975, and from July 1979 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied entitlement to service connection for tinnitus.

The Veteran testified before the undersigned in a February 2017 Video Conference hearing.  A copy of the transcript has been associated with the file.


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denied entitlement to service connection for tinnitus based on the determination that the evidence of record failed to show tinnitus occurred in or was caused by service.

2.  The Veteran's lay contentions received since November 2005, when considered by themselves or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for tinnitus.

3.  In light of the Veteran's conceded acoustic trauma in service and his competent and credible assertions that his current tinnitus began in service, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus disability is related to his active service.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the November 2005 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


